MADDOX, Justice
(dissenting).
As I read the opinion of the Court of Criminal Appeals, that court recognized the problem with the trial court’s instructions, but determined that the error was not prejudicial. Ordinarily, the application of the harmless error rule will not be reviewed on certiorari unless authorized by statement of facts in the opinion. Harris v. State, 247 Ala. 194, 23 So.2d 514 (1945). Assuming, however, that the opinion of the Court of Criminal Appeals does contain a sufficient statement of facts to authorize a review of the application of the harmless error rule by that court, in this case, I would apply the same harmless error rule as that court did.